Citation Nr: 1550425	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  09-43 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for ulcerative colitis.

2.  Entitlement to service connection for osteoporosis, including as due to ulcerative colitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from November 1967 to July 1969.

This case comes to the Board of Veterans' Appeals (Board) on appeal from September 2008 and July 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied service connection for ulcerative colitis, and osteoporosis as due to ulcerative colitis, respectively.

In September 2015, the Veteran and his wife testified during a hearing before the undersigned that was conducted by video conference.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The record includes current diagnoses of ulcerative colitis.  The Veteran testified that he had blood in his stool and severe abdominal cramps, appeared in 1968 while in Vietnam, where there were no medical facilities.  The Veteran's spouse, a registered nurse, testified that in her experience, ulcerative colitis always began this way.  An examination is needed to determine whether the ulcerative colitis and osteoporosis are related to the symptoms in service.

There are some relevant VA medical records that need to be obtained.  The August 2013 supplemental statement of the case (SSOC) shows the AOJ reviewed VA medical records dated to June 2012.  A July 2012 report indicates that the Veteran was hospitalized by VA for treatment of ulcerative colitis, but those records are not in the file.  In September 2013, he reported treatment at the VA outpatient clinic (OPC) in Austin since January 2012.  The Veteran testified that his next appointment at the VA outpatient clinic in Austin (Austin OPC) was in September 2015.  See Board hearing transcript at page 12.  VA has a duty to obtain these relevant VA medical records.  38 U.S.C.A. § 5103A(b), (c) (West 2014).  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain all records of the Veteran's VA treatment since June 2012, for ulcerative colitis or osteoporosis; to include records of the July 2012 hospitalization for ulcerative colitis, and treatment at the Austin VAOPC.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

2. After completing the development requested above, schedule the Veteran for a VA examination, by a physician to determine whether current ulcerative colitis and osteoporosis are related to service.  The examiner should answer the following questions:

a. Ulcerative Colitis

i. Is current osteoporosis, at least as likely as not, the result of a disease or injury in active service, or did it have its onset in such service, including exposure to Agent Orange?

ii. Were the reported symptoms of blood in stools and severe abdominal cramping, at least as likely as not, manifestations of ulcerative colitis or a condition that developed into ulcerative colitis?

iii. Even if symptoms were not present continuously since service, did the current ulcerative colitis develop with intermittent symptoms beginning in service?

b. Osteoporosis

i. Is osteoporosis, at least as likely as not, proximately due to, or the result of, ulcerative colitis, including steroid medication prescribed for treatment of ulcerative colitis? 

ii. If not, is it at least as likely as not aggravated by ulcerative colitis, including steroid medication prescribed to treat ulcerative colitis?  

iii. If aggravated, is there evidence medical evidence created prior to aggravation, or at any time between the onset of aggravation and the current level of disability, which shows a baseline of osteoporosis prior to aggravation?

The examiner should provide reasons for the opinions.  

The Veteran is competent to report symptoms and history.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

The absence of evidence of treatment for ulcerative colitis or osteoporosis symptoms in the Veteran's treatment records cannot, standing alone, serve as the basis for a negative opinion

3. If the claim remains denied, issue a supplemental statement of the case.  Then return the appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




